Case 0:20-cv-60885-RKA Document 46 Entered on FLSD Docket 10/26/2020 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

   BRANDON THOMPSON                                )
                                                   )
                    Plaintiff,                     )
                                                   )
   v.                                              )
                                                   )   Case No. 0:20-cv-60885
   FORT LAUDERDALE LAW GROUP                       )
   SOUTH, PLLC,                                    )
                                                   )
                    Defendant.                     )
                                                   )


          JOINT MOTION TO EXTEND VARIOUS DEADLINES AND AMEND CASE
                             MANAGEMENT ORDER

           Defendant, FORT LAUDERDALE LAW GROUP SOUTH, LLC., (“Defendant”) and

  Plaintiff BRANDON THOMPSON respectfully move pursuant to Federal Rule 6(b) for an

  extension of time of deadlines set in the Court’s Order Setting Trial and Pre-Trial Schedule (see

  Doc. 24) and the upcoming Status Conference (see Doc. 45) and state the following in support:

        1. On or about July 7, 2020, the Court filed the Order Setting Trial and Pre-Trial Schedule

  (Doc. 24).

        2. On or about July 14, 2020, the Court filed an Order Scheduling Status Conference (Doc.

  29) to be held on July 21, 2020. The findings of the conference were that counsel continue to

  correspond and cooperate with each other, but settlement has not been reached at that time.

        3. On or about July 22, 2020, the Court filed an Order Scheduling Settlement Conference

  (Doc. 34) before Magistrate Judge Patrick Hunt to be held on August 6, 2020. The Settlement

  Conference concluded at an Impasse.


                                                   1
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
Case 0:20-cv-60885-RKA Document 46 Entered on FLSD Docket 10/26/2020 Page 2 of 5




     4. On or about July 24, 2020, in accordance with the Court’s Order (Doc. 24), the Parties

  selected a mediator and scheduled mediation to be held on November 11, 2020. The deadline to

  hold mediation is November 12, 2020.

     5. On or about August 7, 2020, a second status conference was scheduled for August 13, 2020

  (see Doc. 39). The findings of the conference were that counsel continue to correspond and

  cooperate with each other, but settlement has still not been reached at that time. A third status

  conference was scheduled to be held on September 24, 2020 (Doc. 41).

     6. On or about September 21, 2020, the Court re-scheduled the status conference to

  September 30, 2020. The findings of the conference were that counsel continue to correspond and

  cooperate with each other, but settlement has still not been reached at that time.

     7. At that conference, counsel reported to the Court that document discovery had been

  undertaken but the parties remained at odds regarding the amount of time actually worked by Mr.

  Thompson. Counsel for both parties agreed that depositions of Plaintiff, and Defendant’s corporate

  representative are needed. Counsel for both parties are attempting to schedule these depositions on

  the same day and are attempting to limit them to approximately four hours. However scheduling

  coordination on the depositions had been challenging, leading to the current motion for extension

  of deadlines. The earliest time that all deponents and counsel can convene would be late December.

  This is due, in part, to challenges with balancing an active litigation with the ongoing Covid 19

  pandemic, and Defendant continuing to operate a law office.

     8. A fourth status conference is scheduled to be held on October 30, 2020 (Doc. 45).

     9. Per the Order Setting Trial and Pre-Trial Schedule (Doc. 24), the deadline for parties to

  complete all discovery is set for November 3, 2020.



                                                   2
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
Case 0:20-cv-60885-RKA Document 46 Entered on FLSD Docket 10/26/2020 Page 3 of 5




     10. In light of the fact that counsel is coordinating depositions which may impact deadlines

  currently set, the Parties request additional time to comply with the Court’s Case Management

  Order (Doc. 24). Specifically, the parties request:

             a. The status conference currently scheduled for October 30, 2020 be moved out to

                 January 8, 2020.

             b. The deadline for parties to complete discovery currently set for November 3, 2020

                 be moved out to February 3, 2021.

             c. The deadline to hold mediation be moved out from November 12, 2020 to February

                 19, 2021. The parties will reschedule the mediation to be held sometime after the

                 depositions currently being scheduled.

             d. The deadline to file all pre-trial motions, including motions for summary judgment,

                 and Daubert motions be moved out from December 2, 2020 to June 4, 2021.

             e. The deadline to submit a joint pre-trial stipulation, exhibit lists, witness lists,

                 depositions, and proposed jury instructions and verdict form and motions in limine

                 be moved out from February 12, 2021 to June 18, 2021.

             f. The calendar call for trial scheduled for February 23, 2021 be moved out to July

                 19, 2021.

     11. The Parties are working cooperatively to assess the next steps in this case. Furthermore,

  counsel for the parties continue to engage in discussions to determine if amicable resolution is

  possible. Given the Southern District of Florida’s recent administrative order (Administrative

  Order 2020-76) continuing all jury trials until after April 5, 2021, the Parties understand that there

  appears no chance a trial scheduled for February would be able to move forward. Accordingly, the



                                                    3
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 0:20-cv-60885-RKA Document 46 Entered on FLSD Docket 10/26/2020 Page 4 of 5




  Parties seek to extend these deadlines to coordinate depositions in a manner that is efficient for all

  individuals involved.

     12. Additionally, the Parties have continually and steadfastly informed the Court of the state

  of the matter through multiple status conferences.

     13. This extension is not being sought for the purposes of delay, nor will this brief extension

  prejudice any party to the litigation.

         WHEREFORE, the Parties jointly and respectfully request an extension of time of

  deadlines set in the Court’s Order Setting Trial and Pre-Trial Schedule (Doc. 24) and the next

  scheduled Status Conference (Doc. 45).

         DATED this 26th day of October, 2020.




  Respectfully submitted,

  Spire Law, LLC                                        /s/ Alexander T. Harne
  2572 W. State Road 426, Suite 2088                    Alexander T. Harne, Esq.
  Oviedo, Florida 32765                                 Florida Bar No. 126932
                                                        /s/ Noah E. Storch
  By:/s/Jesse I. Unruh                                  Noah E. Storch, Esq,
  Jesse I. Unruh, Esq.                                  Florida Bar No. 85476
  Florida Bar No. 91121                                 RICHARD CELLER LEGAL, P.A.
  jesse@spirelawfirm.com                                10368 W. State Road 84, Suite 103
  lauren@spirelawfirm.com                               Davie, Florida 33324
                                                        Telephone: (866) 344-9243
  Attorney for Defendant | FORT                         Facsimile: (954) 337-2771
  LAUDERDALE LAW GROUP                                  Email: aharne@floridaovertimelawyer.com
  SOUTH, LLC                                            noah@floridaovertimelawyer.com

                                                        Counsel for Plaintiff




                                                    4
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 0:20-cv-60885-RKA Document 46 Entered on FLSD Docket 10/26/2020 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I hereby Certify that on this 26th day of October, 2020., the foregoing was electronically

  filed with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a

  notice of electronic filing to: Noah E. Storch, Esquire and Alexander T. Harne, Esquire at

  noah@floridaovertimelawyer.com and aharne@floridaovertimelawyer.com at 10368 West State

  Road 84, Suite 103, Davie, FL 33324.

                                                /s/ Jesse Unruh
                                                Jesse Unruh




                                                 5
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
